DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The applicant’s amendment, received on 8-26-2022, overcomes the examiner’s rejection.  He allows claims 80-86, 91, 93, 100-103 and 105-111 and cancels claims 1-79, 87-90, 92, 94-99 and 104.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.
2.  No other issues exist.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for an apparatus to comprise at least one processor and at least one memory having program code instructions embodied therein, the at least one memory and program code instructions being configured to, with the at least one processor, direct the apparatus to receive device status data from a mobile device; 
> The ability to determine at least one fault of the mobile device based at least in part on the device status data; 
> The ability to initiate a support session, the support session interfacing a customer service representative with a user associated with the mobile device; 
> The ability to provide an indication of the at least one fault of the mobile device to the customer service representative during the support session; 
> The ability to receive a plurality of solution implementation results data associated with a plurality of other devices, wherein each solution implementation result of the plurality of solution implementation results data indicates whether a previous solution implementation attempted by at least one other device of the plurality of other devices caused resolution of a previous fault of the at least one other device, 
> The ability for wherein each solution implementation result of the plurality of solution implementation results data is associated with a device type corresponding to the at least one other device associated with the solution implementation result; 
> The ability to determine a first device type associated with the mobile device; 
> The ability to aggregate a subset of the plurality of solution implementation results data associated with the first device type to generate aggregated solution implementation results data associated with the first device type; 2 of 15 LEGAL02/41753235v1Appl. No.: 17/073,870 Amdt. dated August 26, 2022 Attorney Docket No.: 006128/695427 Reply to Office Action of May 27, 2022 
> The ability to identify at least one solution that caused resolution of the at least one fault or a similar at least one fault based at least in part on the aggregated solution implementation results data; 
> The ability to, in response to a selection by the customer service representative, cause transmission of computer executable instructions to the mobile device during the support session, 
> The ability for the computer executable instructions to be configured to facilitate resolution of the at least one determined fault on the mobile device; 
> The ability to cause rendering, at the mobile device, of a user interface configured to receive an authorization input from the user, 
> The ability for wherein the mobile device automatically initiates the at least one solution in response to receiving the authorization input.

5.  Note that prior art Neuenschwander, Coursimault/Kannan, Boothe, Jantz, Tsai, Pickett, which were applied in the Final Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.


6.  Newly identified pertinent prior art is listed in the PTO-892 form but the examiner notes that they do not teach the entire inventive concept.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414